Exhibit 10.10
 
SHAREHOLDERS AGREEMENT


This Shareholders Agreement (this “Agreement”), is made as of the 21st day of
January 2011, by and among Texas Rare Earth Resources Corp., a Nevada
corporation (the “Company”), Dan Gorski (“Gorski”), Mike McDonald (“McDonald”),
RLR Partnership (“RLR”), Brewer & Pritchard, P.C. (“BP”, collectively with
Gorski, McDonald, and RLR, the “Majority Shareholders”) and Highline Capital
International, Ltd. (“Highline”).


W I T N E S S E T H:


WHEREAS, the Company, the Majority Shareholders and Highline desire to provide
for certain rights and obligations underlying ownership of their shares of the
Company;


WHEREAS, Highline and its Affiliates are concurrently entering into certain
agreements resulting in a $1,250,000 financing for the Company, and desire to
establish certain rights and obligations in connection with such financing;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:


1.           Definitions. For the purpose of this Agreement:


“Affiliates” means, with respect to any person or entity, any other person or
entity, directly or indirectly, through one or more intermediary persons,
controlling, controlled by or under common control with such person.


“Common Stock” means the par value $.01 common stock of the Company.


“Subscription Agreement” the Company contemplates entering into that certain
subscription agreement with Highline (including Affiliates thereof), in which
Highline and its Affiliates have agreed to purchase 500,000 shares of Company
common stock.


“Transaction” shall mean the consolidation, merger or reorganization of the
Company with or into, or a sale of all or substantially all of the Company’s
assets, or all or substantially all of the Company’s issued and outstanding
share capital (excluding a transaction in which Majority Shareholders of the
Company prior to the transaction maintain voting control of the resulting entity
after the transaction) for aggregate consideration of at least $100 million with
respect to, or in exchange for, such assets or outstanding shares of Company
Common Stock.


“Highline Shares” shall mean the 500,000 shares of Common Stock actually issued
by the Company to Highline (including its Affiliates) pursuant to the Purchase
Agreement (including agreements that are exhibits to the Purchase Agreement).


 
 

--------------------------------------------------------------------------------

 
2.           Board of Directors.


2.1         The Board is currently composed of four directors and has created
one vacancy to be filled by the Board of Directors pursuant to Section 2.2
below.


2.2         Highline has the right to instruct the Board of Directors to appoint
a nominee to fill such vacancy during the term of this Agreement (“Highline
Nominee”).


2.3         The Majority Shareholders agree to vote for the election of the
Highline Nominee during the term of this Agreement.


2.4         In the event such Highline Nominee ceases to be a director for any
reason before the termination of this Agreement, the Majority Shareholders agree
to vote in favor of another person nominated by Highline to serve as a director.


2.5         The Company agrees to enter into indemnification agreements with the
Highline Nominee to indemnify such nominee to fullest extent provided by law for
his services to the Company as a director.


3.           No Partnership Relationship.  Notwithstanding, but in limitation
of, any other provision of this Agreement, the parties understand and agree that
the management and operation of the Company shall not create or imply a general
partnership or similar relationship between or among any Majority Shareholder,
Highline and the Company and shall not make any Majority Shareholder or Highline
the agent or partner of any other shareholder of the Company for any purpose.


4.           Termination.  This Agreement shall terminate immediately following
the earlier to occur of (i) one year from the date hereof, (ii) the consummation
of a Transaction, and (iii) the sale by Highline of 50% of the Highline Shares.


5.           Miscellaneous


5.1         Further Assurances.  Each of the parties hereto shall perform such
further acts and execute such further documents as may reasonably be necessary
to carry out and give full effect to the provisions of this Agreement and the
intentions of the parties as reflected thereby.


5.2         Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Texas, without regard to the conflict of
laws provisions thereof.  The parties hereby submit to the exclusive
jurisdiction of the competent courts of the State of Texas.


5.3         Assignment.  None of the rights, privileges, or obligations set
forth in, arising under, or created by this Agreement may be assigned or
transferred.


5.4         Entire Agreement; Amendment and Waiver.  This Agreement constitutes
the full and entire understanding and agreement between the parties with regard
to the subject matters hereof and thereof.  The provisions of this Agreement may
be amended or waived upon the written agreement of the Company, Highline and the
Majority Shareholders.


 
 

--------------------------------------------------------------------------------

 
5.5           Notices, etc.  All notices and other communications required or
permitted hereunder to be given to a party to this Agreement shall be in writing
and shall be telecopied or mailed by registered or certified mail, postage
prepaid, or prepaid air courier, or otherwise delivered by hand or by messenger,
addressed to such party's address as set forth below:


If to Gorski, McDonald, RLR, BP and the Company:


Brewer & Pritchard, P.C.
3 Riverway, Suite 1800
Houston, TX  77056
Attn:  Thomas Pritchard
Facsimile:  (713) 209-2921


If to Highline:


Highline Capital International, Ltd.
_________________________
_________________________
Attention:  ________________
Facsimile:  ________________


Any notice sent in accordance with this Section 5.5 shall be effective (i) if
mailed, five (5) business days after mailing, (ii) if by air courier, two (2)
business days after deliver to the courier service, (iii) if sent by messenger,
upon delivery, and (iv) if sent via telecopier, upon transmission and electronic
confirmation of receipt or (if transmitted and received on a non-business day)
on the first business day following transmission and electronic confirmation of
receipt (provided, however, that any notice of change of address shall only be
valid upon receipt).


5.6           Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any party upon any breach or default under this
Agreement, shall be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  Any waiver, permit, consent, or approval of any kind
or character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any of the parties, shall be
cumulative and not alternative.


5.7           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable under applicable law, then
such provision shall be excluded from this Agreement and the remainder of this
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms; provided, however, that in such
event this Agreement shall be interpreted so as to give effect, to the greatest
extent consistent with and permitted by applicable law, to the meaning and
intention of the excluded provision as determined by such court of competent
jurisdiction.


 
 

--------------------------------------------------------------------------------

 
5.8           Counterparts.  This Agreement and any amendments hereto may be
executed and delivered in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement, and shall become effective when counterparts have been signed by
each party hereto and delivered to the other parties hereto, it being understood
that all parties need not sign the same counterpart.  In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.  At the request of
any party each other party shall promptly re-execute an original form of this
Agreement or any amendment hereto and deliver the same to the other party.  No
party hereto shall raise the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file to deliver a signature to this Agreement or any
amendment hereto or the fact that such signature was transmitted or communicated
through the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file as a defense to the formation or enforceability of a contract and each
party hereto forever waives any such defense.


5.9           Remedies.  Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor.  The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion
obtain from any court of law or equity of competent jurisdiction for specific
performance or injunctive relief without the posting of bond or other security
in order to enforce or prevent any violations of the provisions of this
Agreement.


 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties have signed this Shareholders’ Agreement as of
the date first hereinabove set forth.


Texas Rare Earth Resources Corp.




By:   ___________________________
Name:  _______________________
Title:   Chief Executive Officer




Highline Capital International, Ltd.




By:   ___________________________
Name:    ___________________________
Title:   ___________________________

 
Majority Shareholders:




____________________________
Dan Gorski




____________________________
Mike McDonald




____________________________
RLR Partnership




____________________________
Brewer & Pritchard, P.C.


 
 

--------------------------------------------------------------------------------

 